DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           MICHAEL DAVIS,
                              Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-2908

                          [January 24, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Martin County; Lawrence Michael
Mirman, Judge; L.T. Case No. 432014CF000937.

  Ashley Nicole Minton of Minton Law, P.A., Fort Pierce, for appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

FORST, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.